DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.

Response to Arguments
Applicant's arguments filed March 7, 2022 as they pertain to the USC 112(a) rejection have been fully considered but they are not persuasive.
	Regarding Applicant’s amendment to provide the subject matter of claim 10 to claim 9 and to provide claim 14 to claim 13 do not resolve the USC 112(a) issues.  
	Applicant’s remarks that “an algorithm is not required in all applications involving computer software” appears inconsistent with the requirement by the MPEP - If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made (MPEP 2161.01.I).  Thus, it would appear “is not required” would fail to provide sufficient detail to the necessary computer and algorithm.	
	As previously discussed1, the issue concerned both the lack of computer/processor/hardware to perform the function and the sufficiency of the algorithm.  See MPEP 2161.01.I.  The language “the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located, being in a stopped state” does not resolve the issues because this neither incorporates the computer/processor nor provides the necessary algorithm to perform the function.  As amended, the function becomes:
determining, by the controller, whether a current state of the head up display meets a preset condition, the preset condition comprises that the head up display is in in a turned-off state or a vehicle, in which the head up display is located, being in a stopped state, and an illumination intensity is greater than a preset value

but yet the algorithm to perform the “determining” is insufficient and not disclosed.  Specifically, the amendment only provides what the preset conditions are (HUD off or vehicle stopped)  but does not provide how (emphasis added) these states are determined by the controller via the necessary algorithm, or how the illumination intensity is greater than a preset value, especially since the actual device of what the controller is has not been disclosed.
	It is also not disclosed how it is determined that the illumination intensity is greater than a preset value, nor is there any device to determine/sense “illumination intensity”.  Again failing to disclose the necessary algorithm.

Applicant's arguments filed March 7, 2022 as they pertain to the amendment of the amount of electrochromic (EC) material have been fully considered but they are not persuasive.
	Applicant’s remarks2 that “In particular, rather than the electrical current and redox reactions of the cited references, the present disclosure involves a substantially different process in which electric field and adsorption are used. In other words, according to the present application, it is unnecessary to form the current path because electrical current is actually not required in the process, and the attraction can occur as long as the electric field is applied across the electrodes”.
	There are few issues with Applicant’s statement.  
	The first issue is the written description support for such statements which are not at all present in Applicant’s specification.  There is no disclosure of “adsorption” there is also no disclosure of “unnecessary to form the current path”.  Such statements are therefore inconsistent with Applicant’s specification and do not evidence the prior art fails to teach the claimed feature since Applicant’s remarks fail to rely on what is actually disclosed by Applicant, or what is known to those of ordinary skill in the art.
	Second, and this issue is a technical/scientific issue, is the remark “it is unnecessary to form the current path because electrical current is actually not required in the process” appears to suggest a lack of understanding of fundamental electric phenomena.  While the following discussion invariably involves Maxwell’s equations, reference is made to the particular laws/forces of the relevant phenomena
	As discussed by Applicant’s specification, the EC material is attracted to one of the cathode/anode in the presence of an electric field.  In order for the material to be attracted under an electric field, the material must be associated with some electrical charge - i.e. be an electron itself, or an ion, and thus move under the influence of the electric field.  This is known as the Coulomb force and is derived from Coulomb’s law3.  The Coulomb force in equation form: F = q*E, where F is the force and E is the electric field, both are vectors.
	Because a force is being applied to the charges, the charges then move.  This is consistent with fundamental physics and explicitly stated by Applicant, however, this can be seen by also remembering classical dynamics F = ma, and thus ma = qE, which can be rewritten as:                         
                            a
                            =
                             
                            
                                
                                    q
                                    E
                                
                                
                                    m
                                
                            
                        
                    . In other words, the charged particle(s) accelerates (moves) due to the electric field.
	Therefore, since the charges are moving, then as per the definition of current, there is inherently a current since current4 is defined as:                         
                            I
                            =
                             
                            
                                
                                    d
                                    Q
                                
                                
                                    d
                                    t
                                
                            
                        
                     which is the rate of charge flow.
	In essence, Applicant’s remarks about the nature of current and electric field as they pertain to the movement of the EC material are inconsistent with fundamental physics and therefore create additional USC 112 issues as will be discussed below.

Applicant's arguments filed March 7, 2022 as they pertain to the art of Cogan and Rukavina have been fully considered but they are not persuasive.  Specifically, due to the remarks and technical issues discussed above, the distinction between Applicant’s claim and the prior art has not been resolved.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) a controller…configured to input a control signal…in claims 8, 9, 13
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 8, 13, the claims recite “the electrochromic material is attracted onto the first electrode or the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode” which is unclear in light of Applicant’s remarks filed March 7, 2022.  
	Applicant’s remarks state the process uses adsorption5 however Applicant’s specification fails to provide such details, thus it is unclear if this is actually the process used.  Furthermore, Applicant’s remarks concerning the necessity of electric current vs. electric field are not consistent with the fundamental underpinnings of the physics involved in the EC device.  
	Therefore, Applicant’s remarks, in view of the specification create confusion as to what process is actually taking place, how this process is being achieved, and therefore the metes and bounds of the invention are unclear.
	Further, as previously discussed6, Applicant’s lack of details of the electrochromic chemistry and electrical mechanism and well known materials (WO3, viologen, etc.)7 to change color created the presumption the EC device operates as per the well-known mechanism as discussed in the Final Office action - i.e. those of ordinary skill in the art, in light of the specification, understand the EC device is directed to what those of ordinary skill in the art understand when EC materials, such as WO3, are used with electrolytes and electrodes to perform color changes8 which is the ions/electrons are attracted onto the electrodes thus performing redox (reduction/oxidation) of the electrochromic material.

    PNG
    media_image1.png
    662
    1126
    media_image1.png
    Greyscale

	Applicant’s remarks have created confusion as to how the claimed electrochromic material/device is to operate and be interpreted and perform the attraction onto the first or second electrode since such remarks fail to fill in the gaps beyond what is well known in the art for the identical structure and materials (e.g. Cogan, Wikipedia/electrochromism) as well as what is disclosed in Applicant’s specification.  
	For purposes of compact prosecution, Examiner understands Applicant’s claimed materials and structure to operate as would be understood to those of ordinary skill in the art - i.e. the movement of the ion/electrons onto the electrodes to perform redox reactions with the electrochromic material (WO3) thereby inducing a color change.
	Claims 3-7, 9-12, 14-17 are rejected as dependent upon claims 1, 8, or 13.


 

	As to claim 8, the claim limitation “the controller is configured to input…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Specifically, Applicant’s specification fails to detail the structure for performing the act.  The specification only makes reference to a controller and/or control module, but never specifies what the actual structure is - i.e. is this a generic computer/processor, some mechanical controller, other?
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	As to claim 9, as detailed above “the controller…configured to…” invokes USC 112(f) but fails to disclose the corresponding structure.  Under the presumption the controller is a generic processor/computer, then claim 9 recites a computer implemented function which invokes USC 112(f) but fails to disclose the corresponding structure and algorithm to perform the function “the controller is configured to determine whether a current state of the head up display meets a preset condition, when the preset condition is met…the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value”, and thus is indefinite under USC 112(b) (MPEP 2181.II.B - Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.).
	As to claim 13, the claim limitation “the controller is configured to input…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	Specifically, Applicant’s specification fails to detail the structure for performing the act.  The specification only makes reference to a controller and/or control module, but never specifies what the actual structure is - i.e. is this a generic computer/processor, some mechanical controller, other?
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	As to claim 13, as detailed above “the controller…configured to…” invokes USC 112(f) but fails to disclose the corresponding structure.  Under the presumption the controller is a generic processor/computer, then claim 13 recites a computer implemented function which invokes USC 112(f) but fails to disclose the corresponding structure and algorithm to perform the function of “determining, by the controller, whether a current state of the head up display meets a preset condition, wherein the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value”, and thus is indefinite under USC 112(b) (MPEP 2181.II.B - Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.). 
	As to claims 9, 11-12, 15-17, the claims are rejected as being dependent upon claims 8, 9, and/or 13.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-13, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 9, the claim recites “the controller is configured to determine whether a current state of the head up display meets a preset condition, when the preset condition is met…the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value” which appears to be a computer implemented function (although a computer or generic processor is not actually disclosed) and thus requires a sufficient algorithm so that those of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01.I).  
	In the instance case, there’s no algorithm (or hardware) to determine whether a current state of the head up display meets a preset condition, or to determine an illumination intensity greater than a preset value.  
	Therefore the computer implemented function to determine if the preset condition is met lack sufficient algorithm and thus adequate written description (MPEP 2161.01.I - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	MPEP 2161.01 - If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
	Additionally, the claim limitation invokes USC 112(f) however it fails to provide the corresponding structure, both computer/processor and algorithm, and thus lacks compliance with USC 112(b) as discussed above.  Accordingly, MPEP 2181.II.B - When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).
	As to claims 11-12, the claims are rejected as dependent upon claim 9 and do not resolve the issues of claim 9.
	As to claim 13, the claim recites “determining, by the controller, whether a current state of the head up display meets a preset condition, wherein the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value” which appears to be a computer implemented function (although a computer or generic processor is not actually disclosed) and thus requires a sufficient algorithm so that those of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01.I).  
	In the instance case, there’s no algorithm (or hardware) to determine whether a current state of the head up display meets a preset condition, or to determine an illumination intensity greater than a preset value.  
	Therefore the computer implemented function to determine if the preset condition is met lack sufficient algorithm and thus adequate written description (MPEP 2161.01.I - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	MPEP 2161.01 - If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
	Additionally, the claim limitation invokes USC 112(f) however it fails to provide the corresponding structure, both computer/processor and algorithm, and thus lacks compliance with USC 112(b) as discussed above.  Accordingly, MPEP 2181.II.B - When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).
	Claims 15-17 are rejected as dependent upon claim 13 and do not resolve the issues of claim 13.

Claims 1, 3-9, 11-13, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for what a person of ordinary skill in the art understands as the EC mechanism taking place regarding the material being attracted onto first/second electrodes, does not reasonably provide enablement for all of Applicant’s listed materials (Spec. para. [0041], [0042]) undergoing adsorption (as argued by Applicant).  
	As to claims 1, 8 and 13, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	In considering whether the claimed invention is enabled, the necessary Wands factors are to be reviewed (MPEP 2164.01(a)).  In the instant case, the following factors apply:
	A - the breath of the claims.  Here the claims appear to cover a previously unknown electro-chemical process (i.e. the disclosure does not specify if this a known electro-chemical process as is standard in the art of electrochromic devices, or if this is a novel and newly-discovered-by-Applicant process), which makes use of apparently known and unknown materials to perform the function of “electrochromic material is attracted onto the first electrode or the second electrode…to change an amount of the electrochemical material” by adsorption (as argued by Applicant).
	E - level of predictability in the art.  The nature of this particular component is electro-chemical processes which are not particularly predictable without the necessary experimentation to determine what materials, and quantities, and compositions would achieve the desired result/function.
	F - the amount of direction provided by the inventor.  Because Applicant fails to specify whether the electro-chemical process/function is that which is known in the art using known materials (as discussed above), or the electro-chemical process/function is/has been discovered by Applicant, the amount of direction for a newly discovered process/function and and/or materials is severely lacking and thus creating undue burden to make the claimed invention.  While Applicant has argued the devices makes use of “adsorption”, not only does Applicant’s specification fail to discuss this, Applicant’s specification fails to detail how any of the disclosed materials, including what would constitute the electrolyte material, are constructed, patterned, composed, etc. to allow the EC material “contained in the electrolyte” perform adsorption.
	G - the existence of working examples.  Applicant has not provided any clear indication of a working example of the disclosed EC materials and arbitrary electrolyte. 	  
	H - the quantity of experimentation needed to make the invention.  Applicant has discloses no known or unknown electrolyte which, when used in conjunction with the EC materials of tungsten trioxide (WO3,) and/or polythiophene, a polythiophene derivative, a viologen, a tetrathiafulvalene, and a metal phthalocyanine compound would allow such materials “contained in the electrolyte layer” to then adsorb onto (be attracted onto and change an amount) the first or second electrode.
	Applicant’s disclosure has left it to future practitioners to discover what particular electrolyte and what combination of EC materials (quantities, compositions, etc.) would then perform changing the amount EC material attracted to the first or second electrode (adsorption as argued) when an electric field is applied.
	Claims 3-7, 8, 11-12, 15-17 are rejected as dependent upon claims 1, 8, or 13 and do not resolve the issues of claims 1, 8, or 13.	





Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cogan et al. (US 4,938,571 - Cogan; of record).
	As to claim 1 (as understood), Cogan teaches a protection cover comprising a front cover (Cogan Fig. 1 - 14), a color changing layer (Cogan Fig. 1 - 12, 16, 20, 18, 12’; col. 4:51-65), and a rear cover (Cogan Fig. 1 - 14’), which are disposed in a stack (Cogan Fig. 1), an electrochromic material is provided in the color changing layer (Cogan Fig. 1 - 18; col. 4:51-65), and wherein the color changing layer is configured to adjust a light transmittance under an action of an electric field (Cogan Fig. 1 - 16, 20, 18; col. 5:62-68; col. 6:1-24), the color changing layer comprises a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the electrochromic material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the electrochromic material is attracted onto the first electrode or the second electrode to change an amount of the electrochromic material attracted to the first or second electrode (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).
In operation, layers 12 and 12' are connected to an external current source. If electrons are supplied through layer 12, layer 16 will become reduced, with the accompanying insertion of a charge compensating cation from the electrolyte. Simultaneously, electrons will be withdrawn from layer 18, with the accompanying expulsion of a charge compensating cation into the electrolyte. The electrolyte conducts ions from layer 18 to layer 16. If the polarity of the current is reversed, layer 18 and layer 16 become oxidized and reduced, respectively, and the flow of charge compensating cations through the electrolyte is reversed in direction. When all of the charge compensating ions from layer 16 have been transferred to layer 18, or when layer 18 is reduced as far as possible and has accepted as many charge compensating ions as possible, the device is in its fully colored state. Similarly, the device is in its fully colorless state when the maximum charge compensating ions have been transferred from layer 18 to layer 16 (Cogan col. 5:62-68; col. 6:1-24).
	
	As to claim 4, Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Cogan Fig. 3).
	As to claim 5, Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the electrochromic material comprises an inorganic electrochromic material, the inorganic electrochromic material comprising tungsten trioxide (Cogan col. 4:52-65 - WO3).
	As to claim 7, Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the front cover and rear cover are both formed of transparent material of glass (Cogan col. 4:27-36).
	As to claim 8, Cogan teaches a protection device for a head up display comprising a front cover (Cogan Fig. 1 - 14), a color changing layer (Cogan Fig. 1 - 12, 16, 20, 18, 12’; col. 4:51-65), and a rear cover (Cogan Fig. 1 - 14’), which are disposed in a stack (Cogan Fig. 1), an electrochromic material is provided in the color changing layer (Cogan Fig. 1 - 18; col. 4:51-65), the color changing layer being configured to adjust a light transmittance under an action of an electric field (Cogan Fig. 1 - 16, 20, 18; col. 5:62-68; col. 6:1-24), a controller coupled to the color changing layer of the protection cover, wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Cogan col. 5:62-68; col. 6:1-24), the color changing layer comprises a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the electrochromic material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the electrochromic material is attracted onto the first electrode or the second electrode under action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).
In operation, layers 12 and 12' are connected to an external current source. If electrons are supplied through layer 12, layer 16 will become reduced, with the accompanying insertion of a charge compensating cation from the electrolyte. Simultaneously, electrons will be withdrawn from layer 18, with the accompanying expulsion of a charge compensating cation into the electrolyte. The electrolyte conducts ions from layer 18 to layer 16. If the polarity of the current is reversed, layer 18 and layer 16 become oxidized and reduced, respectively, and the flow of charge compensating cations through the electrolyte is reversed in direction. When all of the charge compensating ions from layer 16 have been transferred to layer 18, or when layer 18 is reduced as far as possible and has accepted as many charge compensating ions as possible, the device is in its fully colored state. Similarly, the device is in its fully colorless state when the maximum charge compensating ions have been transferred from layer 18 to layer 16 (Cogan col. 5:62-68; col. 6:1-24).





Claims 1, 6-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rukavina et al. (US 2002/0118437; of record).
	As to claim 1, Rukavina teaches a protection cover comprising a front cover (Rukavina Fig. 1 - 22), a color changing layer (Rukavina Fig. 1 - 42, 35, 30, 44; para. [0029]), and a rear cover (Rukavina Fig. 1 - 24) which are disposed in a stack (Rukavina Fig. 1), an electrochromic material is provided in the color changing layer (Rukavina Fig. 1 - 30, 35; para. [0029]), wherein the color changing layer is configured to adjust a light transmittance under an action of an electric field (Rukavina Fig. 1 - 30, 35; para. [0029]), the color changing layer comprises a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Rukavina para. [0029], [0030]).
	As to claim 6, Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the electrochromic material comprises an organic electrochromic material, the organic electrochromic material comprising at least one of polythiophene, a polythiophene derivative, a viologen, a tetrathiafulvalene, and a metal phthalocyanine compound (Rukavina para. [0034]).
	As to claim 7, Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the front cover and rear cover are formed of transparent glass (Rukavina Fig. 1 - 22, 24; para. [0024]).
	As to claim 8, Rukavina teaches a protection device for a head up display comprising a front cover (Rukavina Fig. 1 - 22), a color changing layer (Rukavina Fig. 1 - 42, 35, 30, 44; para. [0029]), and a rear cover (Rukavina Fig. 1 - 24) which are disposed in a stack (Rukavina Fig. 1), an electrochromic material is provided in the color changing layer (Rukavina Fig. 1 - 30, 35; para. [0029]), wherein the color changing layer is configured to adjust a light transmittance under an action of an electric field (Rukavina Fig. 1 - 30, 35; para. [0029]), a controller coupled to the color changing layer of the protection cover (Rukavina para. [0047], [0048]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Rukavina para. [0047], [0048]), the color changing layer comprises a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Rukavina para. [0029], [0030]).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2013/0320821 - Huang; of record) in view of Cogan (cited above).
	As to claim 1, Huang teaches a protection cover (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 102a, 102b, 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), and the color changing layer is configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]). 
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the EC material is attracted onto the first electrode or the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode.
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the EC material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the EC material is attracted onto the first electrode or the second electrode under action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 3, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the color changing layer is transparent to a visible light and an infrared light when the electric field is not present (Cogan Fig. 3; col. 6:57-66).	 
	As to claim 4, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Cogan Fig. 3).
	As to claim 5, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the electrochromic material comprises an inorganic electrochromic material, the inorganic electrochromic material comprising tungsten trioxide (Cogan col. 4:52-65 - WO3).
	As to claim 7, Huang in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the front cover and rear cover are both formed of transparent material of glass (Cogan col. 4:27-36).
	As to claim 8, Huang teaches a protection device for a head up display (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), the color changing layer being configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), and a controller coupled to the color changing layer of the protection cover (Huang Fig. 1 - 110; Fig. 2 - 202a, 206, 204b, 202b), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Huang Fig. 1 - 110; Fig. 2; para. [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the EC material is attracted onto the first electrode or the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode.
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the EC material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the EC material is attracted onto the first electrode or the second electrode under action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	
	

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (cited above) in view of Rukavina (cited above).
	As to claim 1, Huang teaches a protection cover (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 102a, 102b, 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), and the color changing layer is configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the EC material is attracted onto the first electrode or the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Rukavina para. [0029], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 6, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the electrochromic material comprises an organic electrochromic material, the organic electrochromic material comprising at least one of polythiophene, a polythiophene derivative, a viologen, a tetrathiafulvalene, and a metal phthalocyanine compound (Rukavina para. [0034]).
	As to claim 7, Huang in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the front cover and rear cover are formed of transparent glass (Rukavina Fig. 1 - 22, 24; para. [0024]).
	As to claim 8, Huang teaches a protection device for a head up display (Huang Fig. 1 - 100; Fig. 2 - 200; Figs. 3A-C - 300), comprising a front cover (Huang Fig. 1 - 102a), a color changing layer (Huang Fig. 1 - 104, 106, 108), a rear cover (Huang Fig. 1 - 102b), which are disposed in a stack (Huang Fig. 1), an electrochromic material is provided in the color changing layer (Huang Fig. 1 - 108; para. [0028]), the color changing layer being configured to adjust a light transmittance under an action of an electric field (Huang Fig. 2 - 200; para. [0028], [0029]), and a controller coupled to the color changing layer of the protection cover (Huang Fig. 1 - 110; Fig. 2 - 202a, 206, 204b, 202b), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Huang Fig. 1 - 110; Fig. 2; para. [0029]), the color changing layer comprises a first electrode (Huang Fig. 1; para. [0028] - portion of 102a connected to 110) and a second electrode disposed opposite to each other (Huang Fig. 1; [0028] - portion of 102b connected to 110), an electrolyte layer disposed between the first electrode and second electrode (Huang Fig. 1 - 106, 108; para. [0028]), the electrochromic material is contained in the electrolyte layer (Huang Fig. 1 - 106, 108; para. [0028]), and to apply an electric field to change the light transmittance of the color changing layer (Huang para. [0028]).  
	Huang does not detail the electrochemical mechanism of the color changing layer, specifically the EC material is attracted onto the first electrode or the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Rukavina para. [0029], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	
Claims 1, 3-5, 7-9, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2011/0026091 - Brown; of record) in view of Cogan (cited above).
	As to claim 1, Brown teaches a protection cover (Brown Fig. 2) comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]).  
	Brown does not specify the details of the color changing (EC) layer.
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the EC material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the EC material is attracted onto the first electrode or the second electrode under action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 3, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer is transparent to visible light and an infrared light with the electric field is not present (Brown Fig. 3A; para. [0031]-[0034], [0023], [0024]).
	As to claim 4, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Brown Fig. 3B; para. [0031]-[0034], [0023], [0024], [0047]).
	As to claim 5, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cogan further teaches the electrochromic material comprises an inorganic electrochromic material, the inorganic electrochromic material comprising tungsten trioxide (Cogan col. 4:52-65 - WO3).
	As to claim 7, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the front cover and rear cover are both formed of transparent material, and the transparent material comprises at least one of glass and acrylic (Brown Fig. 2A - 212, 216; para. [0018]).
	As to claim 8, Brown teaches a protection device for a head up display (Brown Fig. 2 - 204), comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]), a controller coupled to the color changing layer of the protection cover (Brown Fig. 4; para. [0036]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Brown Fig. 4; para. [0036]). 
	Brown does not specify the details of the color changing (EC) layer. 
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the electrochromic material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the electrochromic material is attracted onto the first electrode or the second electrode under action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 9, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Brown further teaches the controller is configured to determine whether a current state of the head up display meets a preset condition, and when the preset condition is met, control the electric field to adjust the transmittance of the color changing layer (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)), and the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Brown para. [0016] - detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)), and wherein the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located being in a stopped state (Brown para. [0016]). 
	As to claim 11, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to apply the electric field to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
	As to claim 12, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to stop applying the electric field to the color changing layer when the current state of the head up display does not meet the preset condition (Brown Fig. 3A-C; para. [0023], [0024], [0046], [0047] - when needing to reflect light, the protection device is transparent).
	As to claim 13, Brown teaches a method for protecting a head up display, which is applied to a protection device for the head up display (Brown Fig. 2 - 208, 204; the vehicle mirror being interpreted as a “head up display”), the method comprising providing the protection device (Brown Fig. 2 - 204), the protection device comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]), which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under an action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]), and providing a controller coupled to the color changing layer of the protection cover (Brown Fig. 4; para. [0036]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Brown Fig. 4; para. [0036]), determining by the controller whether a current state of the head up display meets a preset condition, wherein the preset condition comprises that the head up display is in a non-operating state and the illumination intensity is greater than a preset value (Brown para. [0016] - detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)), and when the preset condition is met, adjusting the transmittance of the protection device to protect the head up display (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)), and wherein the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located being in a stopped state (Brown para. [0016]).
	Brown does not specify the details of the color changing (EC) layer.
	In the same field of endeavor Cogan teaches an electrochromic device (EC) having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Cogan Fig. 1 - 12, 12’; col. 4:36-40), and an electrolyte layer disposed between the first electrode and the second electrode (Cogan Fig. 1 - 16, 20, 18; col. 5:5-10), the electrochromic material is contained in the electrolyte layer (Cogan Fig. 1 - 20, 18), and the electrochromic material is attracted onto the first electrode or the second electrode under action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Cogan Fig. 1 - 12, 16, 20, 18, 12’ - col. 5:62-68; col. 6:1-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the EC color change layer such that the material is attracted onto the electrodes since, as taught by Cogan, such EC devices allow for ion/electrons to create redox reaction of EC materials to change the color and transparency of the EC device (Cogan col. 2:30-36).
	As to claim 15, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches the electric field is applied to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
	As to claim 16, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches when the preset condition is not met, adjusting the light transmittance of the protection device to an initial value (Brown Figs. 3A-C; para. [0016], [0007], [0046], [0047] - when needing to reflect light, the protection device is transparent (initial value)).
	As to claim 17, Brown in view of Cogan teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Brown further teaches adjusting the light transmittance of the protection device to an initial value comprises stopping an application of an electric field (Brown Fig. 3A-C; para. [0023], [0024]).

Claims 1, 3-4, 6-9, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (cited above) in view of Rukavina (cited above).
	As to claim 1, Brown teaches a protection cover (Brown Fig. 2) comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]).  
	Brown does not specify the details of the color changing (EC) layer.	
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Rukavina para. [0029], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 3, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer is transparent to visible light and an infrared light with the electric field is not present (Brown Fig. 3A; para. [0031]-[0034], [0023], [0024]).
	As to claim 4, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the color changing layer has a reduced transmittance to a visible light and an infrared light when the electric field is applied (Brown Fig. 3B; para. [0031]-[0034], [0023], [0024], [0047]).
	As to claim 6, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Rukavina further teaches the electrochromic material comprises an organic electrochromic material, the organic electrochromic material comprising at least one of polythiophene, a polythiophene derivative, a viologen, a tetrathiafulvalene, and a metal phthalocyanine compound (Rukavina para. [0034]).
	As to claim 7, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Brown further teaches the front cover and rear cover are both formed of transparent material, and the transparent material comprises at least one of glass and acrylic (Brown Fig. 2A - 212, 216; para. [0018]).
	As to claim 8, Brown teaches a protection device for a head up display (Brown Fig. 2 - 204), comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]) which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]), a controller coupled to the color changing layer of the protection cover (Brown Fig. 4; para. [0036]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Brown Fig. 4; para. [0036]). 
	Brown does not specify the details of the color changing (EC) layer.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Rukavina para. [0029], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 9, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Brown further teaches the controller is configured to determine whether a current state of the head up display meets a preset condition, and when the preset condition is met, control the electric field to adjust the transmittance of the color changing layer (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)), and the preset condition comprises that the head up display is in a non-operating state and an illumination intensity is greater than a preset value (Brown para. [0016] - detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)) and wherein the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located being in a stopped state (Brown para. [0016]). 
	As to claim 11, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to apply the electric field to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
	As to claim 12, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Brown further teaches the controller is configured to stop applying the electric field to the color changing layer when the current state of the head up display does not meet the preset condition (Brown Fig. 3A-C; para. [0023], [0024], [0046], [0047] - when needing to reflect light, the protection device is transparent).
	As to claim 13, Brown teaches a method for protecting a head up display, which is applied to a protection device for the head up display (Brown Fig. 2 - 208, 204; the vehicle mirror being interpreted as a “head up display”), the method comprising providing the protection device (Brown Fig. 2 - 204), the protection device comprising a front cover (Brown Fig. 2A - 216, 212; para. [0018]), a color changing layer (Brown Fig. 2A - 214; para. [0018], [0020]), and a rear cover (Brown Fig. 2 - 212, 216; para. [0018]), which are disposed in a stack (Brown Fig. 2A), an electrochromic material is provided in the color changing layer (Brown Fig. 2A - 214; para. [0020]), the color changing layer being configured to adjust a light transmittance under and action of an electric field (Brown Figs. 3A-C; para. [0030]-[0033]), and providing a controller coupled to the color changing layer of the protection cover (Brown Fig. 4; para. [0036]), wherein the controller is configured to input a control signal to the color changing layer to control the electric field (Brown Fig. 4; para. [0036]), determining by the controller whether a current state of the head up display meets a preset condition, wherein the preset condition comprises that the head up display is in a non-operating state and the illumination intensity is greater than a preset value (Brown para. [0016] - detailing the operator determines that when the mirror (HUD) is to be hidden/non-reflective (a.k.a non-operating state) and it is dark (illumination intensity greater than preset value)), and when the preset condition is met, adjusting the transmittance of the protection device to protect the head up display (Brown para. [0016] - when it is dark (illumination condition) AND vehicle/HUD is to be hidden (non-operating condition) the driver/operator changes the protection layer to block light from reflecting from the mirror (HUD)) and wherein the non-operating state comprises at least one of: the head up display being in a turned-off state; and a vehicle, in which the head up display is located being in a stopped state (Brown para. [0016]).
	Brown does not specify the details of the color changing (EC) layer.
	In the same field of endeavor Rukavina teaches an electrochromic device having a color changing layer with a first electrode and a second electrode disposed opposite to each other (Rukavina Fig. 1 - 42, 44; para. [0028]), and an electrolyte layer disposed between the first and second electrodes (Rukavina Fig. 1 - 30, 35; para. [0029], [0030]), the electrochromic material is contained in the electrolyte layer (Rukavina para. [0029], [0030]), and the electrochromic material is attracted onto the first electrode of the second electrode under the action of the electric field to change an amount of the electrochromic material attracted to the first or second electrode (Rukavina para. [0029], [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an EC device having the electrochromic material attracted to the first or second electrode since, as taught by Rukavina, such EC devices are well known in the art for the purpose of creating EC devices having the desired coloring characteristics for use as windows, etc. (Rukavina para. [0016]).
	As to claim 15, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches the electric field is applied to the color changing layer when the current state of the head up display meets the preset condition (Brown para. [0016], [0007], [0046]).
	As to claim 16, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Brown further teaches when the preset condition is not met, adjusting the light transmittance of the protection device to an initial value (Brown Figs. 3A-C; para. [0016], [0007], [0046], [0047] - when needing to reflect light, the protection device is transparent (initial value)).
	As to claim 17, Brown in view of Rukavina teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Brown further teaches adjusting the light transmittance of the protection device to an initial value comprises stopping an application of an electric field (Brown Fig. 3A-C; para. [0023], [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Final Office Action mailed January 5, 2022; pages 2-4
        2 Remarks March 7, 2022; page 9
        3 https://en.wikipedia.org/wiki/Coulomb%27s_law
        4 https://en.wikipedia.org/wiki/Electric_current
        5 Remarks March 7, 2022; page 9
        6 Final Office Action mailed January 5, 2022; pages 7-8
        7 Spec. paras. [0041]-[0042]
        8 https://en.wikipedia.org/wiki/Electrochromism